DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/07/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelvin Varghese on 03/21/2022.

The application has been amended as follows: 
Amend Claim 1: 
1. (currently amended) An ultrasound imaging system, comprising: 
an ultrasound transducer array comprising a plurality of acoustic elements configured to emit ultrasound energy and receive echoes corresponding to the emitted ultrasound energy; and 
a processor in communication with the ultrasound transducer array, the processor configured to: 
receive, from the ultrasound transducer array, ultrasound data representative of the received echoes; 
generate a first ultrasound image based on a first frequency range of the ultrasound data by applying, to the ultrasound data, a wide band-pass filter with a first bandwidth corresponding to the first frequency range; 
generate a grating-lobe-minimized ultrasound image based on a plurality of second frequency ranges of the ultrasound data by applying, to the ultrasound data, a plurality of narrow band-pass filters with respective second bandwidths corresponding to the plurality of second frequency ranges; 
combine the first ultrasound image and the grating-lobe-minimized ultrasound image to generate a combined ultrasound image; and 
output the combined ultrasound image to a display, 
wherein, to generate the grating-lobe-minimized ultrasound image, the processor is configured to generate a plurality of second ultrasound images respectively corresponding to the plurality of narrow band-pass filters, 
wherein the first ultrasound image, the plurality of second ultrasound images, and the grating-lobe-minimized ultrasound image are representative of a same field of view, 
wherein the grating-lobe-minimized ultrasound image comprises a plurality of first pixels, 
wherein each of the plurality of second ultrasound images comprises a plurality of second pixels, and 
wherein the plurality of first pixels of the grating-lobe-minimized ultrasound image is a composite formed using selected pixels of the plurality of second pixels of two or more of the plurality of second ultrasound images.
Amend Claim 5: 
5. (currently amended) The ultrasound imaging system of claim 1, wherein the ultrasound data is representative of the same field of view that includes an anatomy, and wherein the processor is configured to generate the grating-lobe-minimized ultrasound image by analyzing the ultrasound data at the plurality of second frequency ranges to identify a plurality of minimum signals, wherein the plurality of minimum signals are associated with the selected pixels such that the plurality of minimum signals respectively corresponds to a plurality of locations within the same field of view.
Amend Claim 6: 
6. (currently amended) The ultrasound imaging system of claim 1, wherein the processor is configured to combine the first ultrasound image with the grating-lobe-minimized ultrasound image by: 
applying a first spatial low-pass filter (LPF) to the grating-lobe-minimized ultrasound image to generate an LPF grating-lobe-minimized ultrasound image; 
applying a second spatial LPF to the first ultrasound image to generate an LPF ultrasound image; 
subtracting the LPF ultrasound image from the first ultrasound image to generate a high spatial frequency ultrasound image; and 
adding the LPF grating-lobe-minimized ultrasound image and the high spatial frequency ultrasound image.
Amend Claim 9: 
9. (currently amended) A method for ultrasound imaging, comprising: 
receiving, by a processor, ultrasound data obtained by an ultrasound transducer array comprising a plurality of acoustic elements; 
generating, by the processor, a first ultrasound image based on a first frequency range of the ultrasound data by applying, to the ultrasound data, a wide band-pass filter with a first bandwidth corresponding to the first frequency range; 
generating, by the processor, a grating-lobe-minimized ultrasound image based on a plurality of second frequency ranges of the ultrasound data by applying, to the ultrasound data, a plurality of narrow band-pass filters with respective second bandwidths corresponding to the plurality of second frequency ranges; 
combining, by the processor, the first ultrasound image and the grating-lobe-minimized ultrasound image to generate a combined ultrasound image; and 
outputting, by the processor, the combined ultrasound image to a display, 
wherein the generating the grating-lobe-minimized ultrasound image includes generating a plurality of second ultrasound images respectively corresponding to the plurality of narrow band-pass filters, 
wherein the first ultrasound image, the plurality of second ultrasound images, and the grating-lobe-minimized ultrasound image are representative of a same field of view, 
wherein the grating-lobe-minimized ultrasound image comprises a plurality of first pixels, 
wherein each of the plurality of second ultrasound images comprises a plurality of second pixels, and 
wherein the plurality of first pixels of the grating-lobe-minimized ultrasound image is a composite formed using selected pixels of the plurality of second pixels of two or more of the plurality of second ultrasound images.
Amend Claim 10: 
10. (currently amended) The method of claim 9, wherein the receiving the ultrasound data comprises receiving the ultrasound data obtained by an intravascular ultrasound (INUS) imaging catheter, wherein the ultrasound transducer array is positioned around a circumference of the INUS imaging catheter.
Amend Claim 11: 
11. (currently amended) The method of claim 9, wherein the generating the grating-lobe-minimized ultrasound image comprises duplicating the ultrasound data into a plurality of duplicate ultrasound data sets and applying a different narrow band-pass filter to each of the plurality of duplicate ultrasound data sets, the different narrow band-pass filters corresponding to the plurality of second frequency ranges.
Amend Claim 12: 
12. (currently amended) The method of claim 11, further comprising generating the plurality of second ultrasound images from the plurality of duplicate ultrasound data sets, and wherein the generating the plurality of second ultrasound images includes normalizing each of the plurality of duplicate ultrasound data sets.
Amend Claim 13: 
13. (currently amended) The method of claim 9, wherein the ultrasound data is representative of the same field of view that includes an anatomy, and wherein the generating the grating-lobe-minimized ultrasound image comprises analyzing the ultrasound data at each of the plurality of second frequency ranges to identify a plurality of minimum signals, wherein the plurality of minimum signals are associated with the selected pixels such that each of the plurality of minimum signals corresponds to a different location within the same field of view.
Amend Claim 14: 
14. (currently amended) The method of claim 9, wherein the combining the first ultrasound image with the grating-lobe-minimized ultrasound image comprises: 
applying a first spatial low-pass filter (LPF) to the grating-lobe-minimized ultrasound image to generate an LPF grating-lobe-minimized ultrasound image; 
applying a second spatial LPF to the first ultrasound image to generate an LPF ultrasound image; 
subtracting the LPF ultrasound image from the first ultrasound image to generate a high spatial frequency ultrasound image; and 
adding the LPF grating-lobe-minimized ultrasound image and the high spatial frequency ultrasound image.

REASONS FOR ALLOWANCE
Claims 1-6, 8-14, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent Claims 1 and 9, the prior art, such as previously cited Ustuner et al. (US 2005/0033165 A1) and Reichgott et al. (US 2009/0275812 A1) in combination, discloses wherein the processor configured to: generate a first ultrasound image based on a first frequency range of the ultrasound data by applying, to the ultrasound data, a wide band-pass filter with a first bandwidth corresponding to the first frequency range; generate a grating-lobe-minimized ultrasound image based on a plurality of second frequency ranges of the ultrasound data by applying, to the ultrasound data, a plurality of narrow band-pass filters with respective second bandwidths corresponding to the plurality of second frequency ranges, wherein the first frequency range is broader than each of the plurality of second frequency ranges; combine the ultrasound image and the grating-lobe-minimized ultrasound image to generate a combined ultrasound image; and output the combined ultrasound image to a display.
However, the prior art does not teach or suggest that wherein, to generate the grating-lobe-minimized ultrasound image, the processor is configured to generate a plurality of second ultrasound images respectively corresponding to the plurality of narrow band-pass filters, wherein the first ultrasound image, the plurality of second ultrasound images, and the grating-lobe-minimized ultrasound image are representative of a same field of view, wherein the grating-lobe-minimized ultrasound image comprises a plurality of first pixels, wherein each of the plurality of second ultrasound images comprises a plurality of second pixels, and wherein the plurality of first pixels of the grating-lobe-minimized ultrasound image is a composite formed using selected pixels of the plurality of second pixels of two or more of the plurality of second ultrasound images, in combination with the other claimed elements.
The dependent Claims 2-6, 8, 10-14, 16, and 18-20 are allowable due to their dependency on independent Claims 1 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793               

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793